Exhibit 10.2

DESTINATION MATERNITY CORPORATION

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

Destination Maternity Corporation, a Delaware corporation (the “Company”),
hereby grants to Christopher F. Daniel (the “Optionee”) an option to purchase a
total of 40,000 shares of Common Stock of the Company, at the price and on the
terms set forth herein (the “Option”).

1. Nature of the Option.

(a) This Option is intended to be a non-statutory stock option and is not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code, or to otherwise qualify for any special tax benefits to the Optionee.

(b) The Company maintains the Destination Maternity 2005 Equity Incentive Plan
(the “Plan”), which provides the general terms and restrictions for certain
equity incentive awards to the Company’s employees, directors, consultants, and
other individuals who provide services to the Company. This Option is not
awarded pursuant to the Plan, but rather is intended to constitute a non-plan
based “inducement grant,” as described in Nasdaq Listing Rule 5635(c)(4).
Nonetheless, the terms and provisions of the Plan relating to stock options
(including, without limitation, Sections 3(c) and 3(d) of the Plan) are hereby
incorporated into this Award Agreement by this reference, as though fully set
forth herein, as if the Option was granted pursuant to the Plan. Unless the
context herein otherwise requires, the terms defined in the Plan shall have the
same meanings herein.

2. Date of Grant; Term of Option. This Option was granted on [            ,
2011] (the “Grant Date”) and will terminate 10 years after the Grant Date or
such earlier date as provided in the Plan.

3. Option Exercise Price. The Option exercise price is $[            ] per
Share.

4. Exercise of Option.

(a) Vesting Based on Continued Service. The Option will become exercisable with
respect to 20% of the total Shares subject hereto on each of the first, second,
third, fourth and fifth anniversaries of the Grant Date, provided in each case
that the Optionee remains in continuous service with the Company through the
applicable anniversary date. For purposes of this Award Agreement, service with
an Affiliate of the Company will be deemed to constitute service with the
Company, for so long as such entity remains an Affiliate of the Company.

(b) Cessation of Service. Upon any cessation of the Optionee’s service with the
Company (whether initiated by the Company, Optionee or otherwise): (i) any
portion of the Option that is not then exercisable will immediately and
automatically, without any action on the part of the Company, be forfeited, and
(ii) the Optionee will have no further rights with respect to such forfeited
portion of the Option. Any portion of the Option that is exercisable upon
cessation of the Optionee’s service with the Company will expire or remain
exercisable, as applicable, to the extent provided in Section 7 of the Plan.



--------------------------------------------------------------------------------

(c) Method of Exercise. This Option shall be exercisable by written notice which
shall state the election to exercise this Option, the number of Shares in
respect to which the Option is being exercised and such other representations of
agreements as to the Optionee’s investment intent with respect to such Shares as
may be required by the Company hereunder or pursuant to the provisions of the
Plan. Such written notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company or such other
person as may be designated by the Company. The written notice shall be
accompanied by payment of the purchase price and the amount of any tax
withholding arising in connection with the exercise of the Option. Payment of
such amounts shall be by check or such other method of payment authorized by the
Board or the Committee. The certificate or certificates for the Shares as to
which the Option shall be exercised shall be registered in the name of the
Optionee and shall be legended as required under the Plan and/or applicable law.

(d) Restrictions on Exercise. This Option may not be exercised if the issuance
of Shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other laws or regulations. As a condition to
the exercise of this Option, the Company may require the Optionee to make a
representation and warranty to the Company or otherwise enter into any stock
purchase or other agreement as may be required by any applicable law or
regulation or as may otherwise be reasonably requested by the Board or
Committee.

5. Investment Representations. Unless the Shares have been registered under the
Securities Act of 1933, in connection with acquisition of this Option, the
Optionee represents and warrants as follows:

(a) The Optionee is acquiring this Option, and upon exercise of this Option, he
will be acquiring the Shares subject hereto for investment in his own account,
not as nominee or agent, and not with a view to, or for resale in connection
with any distribution thereof.

(b) The Optionee has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of his business or financial experience, has, and could be reasonably assumed to
have, the capacity to protect his interest in connection with the acquisition of
this Option and the Shares subject hereto.

6. Nontransferability of Option. This Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed or in any manner either
voluntarily or involuntarily by the operation of law, other than by the will or
by the laws of descent or distribution, and may be exercised during the lifetime
of the Optionee only by such Optionee. Subject to the foregoing and the terms of
the Plan, the terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

7. Continuation of Service. This Option shall confer upon any Optionee any right
to continue in the service of the Company or any of its subsidiaries or limit in
any respect the right of the Company to discharge the Optionee at any time, with
or without cause and with or without notice.

 

-2-



--------------------------------------------------------------------------------

8. Withholding. The Company may withhold from any consideration payable to
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares issued upon exercise of this Option. If the amount of any
consideration payable to the Optionee is insufficient to pay such taxes or if no
consideration is then payable to the Optionee, upon request of the Company, the
Optionee (or such other person entitled to exercise the Option pursuant to
Section 7 of the Plan) shall pay to the Company an amount sufficient for the
Company to satisfy any federal, state or local tax withholding requirements
applicable as a result of the grant or exercise of this Option or the sale of or
other disposition of the Shares issued upon exercise of this Option.

9. The Plan. Although this Option is not granted under the Plan, the terms of
the Plan have been incorporated herein by reference. Accordingly, the Optionee
agrees to be bound by all of the terms and conditions of the Plan, as such Plan
may be amended from time to time in accordance with the terms thereof. This
Option will be administered by the Board or its designated Committee, who will
have the same authority with respect to this Option as described in Section 2 of
the Plan. A copy of the Plan in its present form is available for inspection
during business hours by the Optionee or the persons entitled to exercise this
Option at the Company’s principal office. All questions regarding the
interpretation of the terms of this Option, including all questions regarding
the application and interpretation of Plan provisions incorporated herein, will
be determined by the Board or its designated Committee, whose determination will
be final, binding and conclusive.

10. Entire Agreement. This Award Agreement represents the entire agreement
between the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature.

11. Governing Law. This Award Agreement will be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

12. Amendment. This Award Agreement may only be amended by a writing signed by
each of the parties hereto.

13. Execution. This Award Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[This space intentionally left blank; signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been executed by the parties on the
     day of             , 2011.

 

DESTINATION MATERNITY CORPORATION By:  

 

Name:   Edward M. Krell Title:   Chief Executive Officer CHRISTOPHER F. DANIEL

 

Signature

 

-4-